This action may be maintained if there was any consideration for the defendant's promise. The law does not inquire into the amount or adequacy of it. A slight benefit conferred on the defendant, or the smallest injury or inconvenience, or risk of injury or inconvenience, suffered by the plaintiff, though neither the defendant nor any other person was benefited thereby, is enough. Sanborn v. French, 22 N.H. 246, 248; Williamson v. Clements, 1 Taunt. 523; Davis v. Morgan, 4 B.  C. 8; Scotson v. Pegg, 6 H. N. 295; 1 Pars. Con. 436.
The consideration in this case was the discontinuance of a suit brought by the plaintiffs upon a claim for goods used in the defendant's family while she and her husband were living together, and for *Page 444 
goods sold to her after her husband's death. This was, prima facie, a good consideration. If there was at the time of the settlement a reasonable doubt as to the validity of the claims on which the suit was founded, the consideration was sufficient, even though it might have proved on a trial that the claim was unfounded; and, in the absence of evidence to the contrary, it will not be inferred that such doubts did not exist; nor need there have been any actual doubt as to the validity of the claim which was the foundation of the suit settled. If the parties, bona fide, and on reasonable grounds, believed it was doubtful, the settlement was a sufficient consideration. A settlement of a controversy is valid, not because it is the settlement of a valid claim, but because it is the settlement of a controversy. Such settlements are favored by the law; and when an action is brought on a promise made on such a settlement, it is no answer to show that the claim was not valid. Whether the law is more favorable to the plaintiff than this, we need not inquire in this case. Ex parte Lucy, 4 DeG., Mac  G. 356; Stewart v. Ahrenfeldt, 4 Den. 189; Seaman v. Seaman, 12 Wend. 381; Russell v. Cook, 3 Hill 504, Crans v. Hunter,28 N. Y. 389; Peirce v. New Orleans Building Co., 9 La. [397]; S.C., 29 Am. Dec. 448; Burnham v. Dunn, 35 N.H. 556, 560; Pitkin v. Noyes, 48 N.H. 294,304.
The evidence rejected was properly excluded, since it did not tend to prove that there was no bona fide controversy between the parties which was settled by the promise on which this suit is founded.
Judgment for the plaintiff.
ALLEN, J., did not sit.